Citation Nr: 1530933	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for service-connected right shoulder status post arthroscopic repair of superior abrum anterior posterior tear (hereinafter "right shoulder disability").  

2.  Entitlement to a disability rating in excess of 30 percent for service-connected right shoulder disability.  

(The issue of entitlement to service connection for left shoulder disability is the subject of a separate decision of the Board of Veterans' Appeals.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978 and served on active duty from April 1979 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the December 2009 rating decision reduced the Veteran's assigned disability rating of 30 percent to 20 percent effective December 4, 2009.  In his notice of disagreement with the December 2009 rating decision, the Veteran also requested a higher rating.  The Board finds that the rating decision which reduced the rating was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for the right shoulder disability.  

A hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ) who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Board notes that the Veteran also provided testimony during a December 2011 hearing before another VLJ.  However, the December 2011 hearing testimony only addressed the issue of entitlement to service connection for left shoulder disability, which will be addressed in a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing:  Policies and Responsibility Assignments.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, the Veteran reported that he experiences symptoms of his disability during his employment as a communications specialist.  However, neither the record nor the Veteran's statements and testimony indicated that he is unemployable due to his service-connected right shoulder disability.  Therefore, the issue of entitlement to a TDIU is not raised in this case.  

The issue of entitlement to a rating in excess of 30 percent for service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 rating decision reduced the disability rating of 30 percent for the service-connected right shoulder disability to 20 percent, effective December 4, 2009.  

2.  The December 2009 reduction in the disability rating assigned to the right shoulder disability was not supported by evidence demonstrating improvement in the disorder.




CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected right shoulder disability from 30 percent to 20 percent was improper; the criteria for restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., restoring the 30 percent disability rating for the service-connected right shoulder disability, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria 

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  


The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 30 percent rating had been in effect for less than five years at the time the reduction took place. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

The Veteran's service-connected right shoulder disability is evaluated under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2014).  Pursuant to Diagnostic Code 5201, limitation of arm motion is rated as follows: at shoulder level (20 percent major or minor extremity); midway between side and shoulder level (30 percent for major extremity, 20 percent for minor extremity); and to 25 degrees from side (40 percent for major extremity, 30 percent for minor extremity).  Id.  

Regarding Diagnostic Code 5201, the Federal Circuit recently issued a decision, in which they found that the plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

In a December 2009 rating decision, the AOJ reduced the assigned disability rating of 30 percent for right shoulder disability to 20 percent effective December 4, 2009.   

With regard to rating reduction matters, VA regulations provide that where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  In this case, the Veteran's compensation payments were not reduced; therefore, the procedural requirements were not for application.  

In addition, the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application.  The Veteran's disability rating was in effect for less than five years.  Rather, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  The AOJ scheduled the Veteran for a re-examination, which took place in November 2009.  The December 2009 rating decision reduced the Veteran's assigned disability rating for the right shoulder disability from 30 percent to 20 percent on the basis that the November 2009 VA examination report did not reflect limitation of arm motion midway between side and shoulder level.     

The issue is whether the rating reduction was proper due to improvement of the service-connected disability.  VA regulations require that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  The provisions of 38 C.F.R. § 4.2 establish that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  

The Veteran was provided a VA examination in October 2007.  The Veteran reported restriction in activities during flare-ups.  He stated that at times, he sought the help of his wife to dress him because of pain.  He worked as a telecom equipment technician and his shoulder pain bothered him if he carried equipment or had to reach out to pick up something overhead.  Physical examination showed forward flexion from 0 to 120 degrees with pain starting at 90 degrees.  Abduction was 0 to 110 degrees with pain starting at 90 degrees.  External rotation was 70 degrees with pain in the last 20 degrees.  Internal rotation was 60 degrees with pain in the last 10 degrees.  Repeated motion did not produce additional limitation of motion due to pain, weakness, fatigue, incoordination, or lack of endurance.  There was some decrease in the strength of the muscles around the shoulder and upper extremity because of the pain in the right shoulder.  The diagnosis was right shoulder two months status post arthroscopic repair of superior labrum anterior posterior tear.

An August 2009 VA medical treatment record showed that the Veteran reported difficulty with overhead activity.  On examination, there was exaggerated pain with range of motion.  The Veteran exhibited abduction to 90 degrees, forward flexion to 110 degrees, and external rotation to 45 degrees.  An October 2009 VA medical treatment record showed that the Veteran had full range of motion of the right shoulder.  Mild crepitation was noted at the rotator cuff and there was a positive impingement test.

The Veteran was provided a VA examination in November 2009.  He stated that he continued to have right shoulder pain.  He had difficulty in driving and increased pain when raising his arms.  He reported joint pain, giving way, instability, stiffness, weakness, incoordination, locking episodes, and daily episodes of dislocation or subluxation.  On examination, there were recurrent shoulder dislocations and guarding of movement at shoulder level.  Range of motion findings showed right flexion from 0 to 90 degrees, right abduction from 0 to 90 degrees, right internal rotation from 0 to 45 degrees, and right external rotation from 0 to 45 degrees.  There was objective evidence of pain with active motion on the right side.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner noted that the impact of the disability on his occupation included problems with lifting and carrying, difficulty reaching, decreased strength of the upper extremity, and pain.  There were moderate effects on chores and shopping and the disability prevented exercise.

In this case, based on the history of the Veteran's right shoulder disability and the clinical findings and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Again, in all rating reduction cases, the Board must consider the recorded history of the disability, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see also Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual improvement to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id.  While the November 2009 VA examination report showed findings of 90 degrees of abduction and 90 degrees of flexion and no change upon repetitive range-of-motion testing, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  Indeed, when compared to the last VA examination of record, the range of motion findings are worse.  As noted above, the October 2007 VA examination report showed findings of 110 degrees of abduction with pain starting at 90 degrees and flexion from 0 to 120 degrees with pain starting at 90 degrees.  Further, the November 2009 VA examiner did not discuss when the Veteran's pain began.  It appears that the Veteran was originally assigned a 30 percent rating on the basis of his range-of-motion findings and functional loss and impairment to include difficulty dressing and problems when he carries equipment or reaches overhead during his work as an equipment technician.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since his original rating assignment in October 2007, the Veteran has continued to assert that his disability has worsened and has not improved over time.  In reviewing all of the evidence and resolving the benefit of the doubt in favor of the Veteran, the Board does not find improvement in the Veteran's disability.  Accordingly, the 30 percent rating is restored effective December 4, 2009, the date the reduction took place.  38 U.S.C.A. §  5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


ORDER

The 30 percent disability rating for the service-connected right shoulder disability is restored effective December 4, 2009.   



REMAND

The Veteran testified that he receives medical treatment at the Miami VA Medical Center (VAMC).  The record reflects that the AOJ requested VA medical treatment records from the Miami VAMC from 1997 to December 2012.  However, the request for the records appears to have been limited to a search for records relevant to a "left" shoulder disability.  It appears that the last general request for VA medical treatment records is dated in 2007 and the records were printed in October 2007.  To ensure that there is a complete record, the Board finds that all VA medical treatment records from October 2007 to the present must be requested.  

In addition, the Veteran must be afforded a new VA examination to determine the current nature and severity of his service-connected right shoulder disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical treatment records from the Miami VAMC from October 2007 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right shoulder disability.   The claims file must be made available for review and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.

Report all manifestations and symptoms of the Veteran's right shoulder disability to include range-of-motion testing and the manifestations of any scar(s).  

The examiner must address functional impairment, if any, during flare-ups or when the shoulder is used repeatedly.  If possible, indicate the amount of degree of motion lost during a period of flare-up or over-use.

Rationale must be proffered for any opinion reached.

3.  After completing the above development and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


